Citation Nr: 9923401	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for patellofemoral syndrome, right 
knee, postoperative.

2.  Entitlement to an assignment of a disability evaluation 
higher than 0 percent (noncompensable) for residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established service connection for 
patellofemoral syndrome, right knee, postoperative and 
assigned a 10 percent evaluation and residuals of left knee 
injury and assigned a 0 percent (noncompensable) evaluation, 
effective April 1997.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issues 
before it as those stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's patellofemoral syndrome, right knee, 
postoperative is manifested by pain and slight limitation of 
motion.

3.  The veteran's residuals of a left knee injury is 
manifested by slight limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
patellofemoral syndrome, right knee, postoperative have not 
been met.  38 U.S.C.A. §§ 3.321(b)(1) (West 1991), 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5259 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a left knee injury have not been met.  38 U.S.C.A. 
§§ 3.321(b)(1) (West 1991), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected right and left knee 
disabilities.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating award and subsequent increase.  
Accordingly, his claims must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), and VA's duty to 
assist arises.  See Fenderson v. West, 12 Vet.App. 119, 127 
(U. S. Vet. App. Jan. 20, 1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
rating claims).  Under these circumstances, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson, 12 Vet.App. at 125-127, citing Goss v. Brown, 9 
Vet.App. 109, 114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 
(1996); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  See 
also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied by 
the examination described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

The veteran contends that the evaluations assigned since 
November 1997 for his right and left knee disabilities do not 
adequately reflect the severity of his knee symptomatology.

I.  Patellofemoral syndrome of right knee, postoperative

The veteran was afforded a VA examination in May 1997, in 
which he reported locking and giving out of his right knee in 
approximately 1994.  The veteran underwent arthroscopic 
surgery in 1995 in which a large piece of cartilage was 
removed.  During the examination the veteran reported 
discomfort in his right knee which became worse with 
prolonged bending and occasionally gave out after maintaining 
his legs in one position for a prolonged period.  In 
addition, the veteran reported popping and crackling noises 
associated with sharp pains.  There was no history of 
swelling.  The right knee flared up with increased pain two 
or three times a month.  The examination showed a significant 
amount of very loud crepitus in the right knee with flexion 
and extension.  The noises were audible as well as palpable 
and the cracks and pops were associated with discomfort.  The 
knee was stable on the anterior and posterior and on lateral 
testing.  There was no joint effusion in the knee and there 
was no tenderness to palpation.  Range of motion of the right 
knee was noted as flexion to 135 degrees, extension to 0 
degrees and internal and external rotation to 10 degrees, 
although there was significant discomfort with full flexion.  
The diagnosis was patello-femoral syndrome.  X-rays showed 
moderate chondromalacia in the medial compartment and 
contusion in the lateral tibial plateau.

The RO has rated the veteran's patellofemoral syndrome of the 
right knee, postoperative under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Under Diagnostic Code 5259, which contemplates 
the removal of semilunar cartilage, symptomatic, a 10 percent 
evaluation is the maximum schedular evaluation for a knee 
disability.

After reviewing the medical evidence of record, the Board 
finds that a 10 percent rating for the veteran's 
patellofemoral syndrome of the right knee, postoperative was 
appropriate.  The VA examination in May 1997 shows range of 
motion as flexion to 135 degrees and extension to 0 with 
significant discomfort with full flexion.  

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261, 5262, however, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-93 (1991).

Under Diagnostic Code 5257, a rating of 20 percent is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee.  The May 1997 VA examination showed 
the right knee to be stable on the anterior and posterior and 
on lateral testing.  Thus, a rating in excess of 10 percent 
under Code 5257 is not warranted.  Nor does the evidence 
support a 20 percent evaluation under Diagnostic Code 5258 
since the examination showed no evidence of a dislocated 
cartilage.  Further, in applying the rating criteria for 
Diagnostic Codes 5260 and 5261 to the evidence, the Board 
concludes that the veteran does not warrant an evaluation 
under either of those diagnostic codes as his range of motion 
was noted in the May 1997 VA examination as flexion to 135 
degrees, extension to 0 degrees and internal and external 
rotation to 10 degrees which exceeds the criteria for a 20 
percent evaluation under those codes.  Additionally, there is 
no evidence in the record to indicate any impairment of the 
tibia and fibula resulting in a malunion as contemplated 
under Diagnostic Code 5262.  Accordingly, the veteran does 
not warrant a 20 percent evaluation under that Diagnostic 
Code.

Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
complaints of pain.  See DeLuca, 8 Vet.App. at 204-05.  
However, an evaluation in excess of 10 percent is not 
warranted on the basis of functional loss due to pain in the 
instant case, as the examiner characterized range of motion 
as normal, flexion to 135 degrees and extension to 0 degrees, 
with the exception of significant discomfort with full 
flexion which has been contemplated in the current 
evaluation.  There is no medical evidence of weakened 
movement, excess fatigability or incoordination which would 
warrant a higher evaluation.

The record shows no x-ray evidence of arthritis in the right 
knee or limitation of motion to warrant a 0 percent 
evaluation under 5260 or 5261.  Therefore, a separate rating 
under Diagnostic Code 5010-5003 is not warranted.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) (A claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 based on additional 
disability).  In the absence of evidence of ankylosis there 
is no basis for evaluating the veteran's disability under 
that code.  See 38 C.F.R. § 4.71, Diagnostic Code 5256.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee, 
postoperative.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55-56 (1990).


II.  Residuals of a left knee injury

The veteran was afforded a VA examination in May 1997 in 
which he reported that in 1990 he fell on board a submarine 
and dislocated his left patella, and reported a meniscus tear 
at that time.  He was treated surgically with arthroscopic 
surgery and has had no complaints since.  The examination 
showed no increased crepitus and the knee was stable on the 
anterior and posterior and on lateral testing.  There was no 
joint effusion and there was no tenderness to palpation.  
Range of motion of the left knee was flexion to 135 degrees 
and extension to 0 degrees and internal and external rotation 
to 10 degrees.

The RO has rated the veteran's residuals of a left knee 
injury under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
assigning a 0 percent evaluation.  Where the schedular 
criteria does not provide for a noncompensable evaluation, 
such an evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Diagnostic Code 5259, contemplates the removal of semilunar 
cartilage, symptomatic, and a 10 percent evaluation is the 
maximum schedular evaluation for a knee disability.  Here 
there is no medical evidence of any symptoms as shown by the 
VA examination in May 1997.  A compensable evaluation is not 
warranted.

There is also no medical evidence of subluxation or lateral 
instability which would warrant a compensable evaluation 
under Diagnostic Code 5257.  Nor does the evidence support a 
compensable evaluation under Diagnostic Codes 5256, 5258, 
5260, 5261.  The VA examination showed no evidence of 
ankylosis, or dislocated semilunar cartilage.  While the 
veteran does demonstrate some limitation of motion as noted 
in the VA examination, flexion to 135 degrees and extension 
to 0 degrees, he clearly does not meet the schedular 
requirements for a compensable evaluation under this code.  

Since there was no subjective or objective evidence of pain 
on motion involving the left knee, a compensable evaluation 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet.App. at 204-05.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
residuals of a left knee injury.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert, 1 Vet.App. at 55-56.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee, postoperative is 
denied.

Entitlement to a compensable evaluation for residuals of a 
left knee injury is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

